Citation Nr: 1456396	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, with service in the Republic of Vietnam from January 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which reopened the claims and denied them on the merits.  

The question of whether new and material evidence has been received to reopen the claim of service connection for hearing loss and tinnitus must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues have been characterized as claims to reopen. 

The Veteran presented testimony at a Board hearing in September 2014, and a transcript of the hearing is associated with his claims folder. 

The issues of service connection for bilateral hearing loss disability and tinnitus, on their merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss disability and tinnitus in April 2004.  The Veteran did not perfect an appeal of that decision or submit new and material evidence received within 1 year following the determination.  

2.  Since that decision, certain evidence which relates to unestablished facts necessary to substantiate those claims which is neither cumulative nor redundant of evidence previously considered has been received to reopen claims for service connection for bilateral hearing loss disability and tinnitus.  


CONCLUSIONS OF LAW

1.  The April 2004 RO rating decisions denying service connection for bilateral hearing loss disability and tinnitus are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  The criteria to reopen the claims for service connection for bilateral hearing loss disability and tinnitus based on new and material evidence are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus and remands them to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to these issues at this time.  

Service connection for bilateral hearing loss disability and tinnitus was denied in a April 2004 rating decision, and the Veteran was notified of this decision and of his appellate rights by a letter dated in April 2004.  He did not perfect an appeal of that decision after the statement of the case was issued in March 2005 and no additional evidence was received at any time thereafter within the remainder of the appeal period following the issuance of the statement of the case.  Accordingly, the April 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claims was on the basis that the Veteran's bilateral hearing loss disability and tinnitus were not incurred in service or to a degree of 10 percent within 1 year of separation and were unrelated to service and so service connection could not be granted.  The RO did not concede noise exposure in service and noted that service connection for tinnitus was not granted because service connection was not in effect for hearing loss; therefore, service connection on a secondary basis was not warranted. 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Certain evidence submitted since the last final denial of service connection for bilateral hearing loss disability and tinnitus is sufficient to reopen the claims.  A February 2008 letter from an audiology clinician is to the effect that in-service noise exposure caused the Veteran's bilateral hearing loss disability and tinnitus.  

That evidence relates to unestablished facts which are necessary to substantiate the Veteran's claims and is neither cumulative nor redundant.  In sum, new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.


ORDER

New and material evidence has been received to reopen the claims for service connection for bilateral hearing loss disability and tinnitus.  To this extent only, the appeal is granted. 


REMAND

The record before the Board is now a paperless electronic one which lacks the Veteran's service treatment records.  Those records were referenced in the initial April 2004 rating decision which was issued before the record was converted to an electronic one.  Those records are relevant and must be obtained pursuant to 38 C.F.R. § 3.159.  The April 2004 rating decision, incidentally, states that the Veteran's service medical records show no complaints or findings of defective hearing while the Veteran was on active duty.   

Next, there are 2 medical opinions in this case which reach opposite conclusions regarding the Veteran's bilateral hearing loss disability and tinnitus and their relationship to service.  On VA audiometric examination in November 2003, the examiner reported that the Veteran had some military noise exposure from serving guard duty on the perimeter of tank farms in Vietnam.  His hazardous military noise exposure was limited to routine basic training.  His hearing loss pattern was described as an "atypical pattern of saucer-shaped sensorineural hearing loss which [was not] characteristic of that typically experienced by noise exposure."  The examiner noted that without the claims folder and documentation of audiological thresholds upon enlistment or discharge, it was less likely than not the Veteran's hearing loss was due to service.

In contrast, a February 2008 audiology report states that audiometry revealed a precipitous notch of 40 dB at 1500 Hz, and a similar noise notch in the left ear of 35 dB at 3000 Hz.  These were described as "textbook examples of sensorineural hearing loss due to specific frequency noise exposure damage," which could come result from sudden extreme noise exposure or more moderate noise exposure over an extended period.  The opinion provider reviewed the Veteran's employment and noise exposure history and concluded that the hearing loss was due to service.  There is no indication whether that provider reviewed the Veteran's claims folder or service treatment records.   

As reflected by his September 2014 hearing testimony and/or elsewhere, the Veteran is claiming that his tinnitus began in service and has continued since service, and that he felt that he had some hearing loss on service discharge.  He has testified as to extensive in-service noise exposure after basic training.  The Veteran stated that his occupation as a chaplain's assistant exposed him to acoustic trauma and combat conditions.  They went where the action was and most of the time it was with the infantry where the troops were being wounded or killed.  He had occasions where he was involved in fire fights, mortar and rocket attacks, and exposure to loud noises and explosions.  In his post-service occupation in education and administration, he had no exposure to loud noises.  See June 2004 statement.  

Given the missing service treatment records and conflicting medical opinions, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records which are in his paper claims folder, or from the service department if this is not available.  

2.  After completion of the above, schedule the Veteran for a VA examination for hearing loss and tinnitus.  It is imperative copies of all pertinent records be made available to and carefully reviewed by the examiner.  An audiometric evaluation should be performed and the results should be reported.  

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss disability and/or tinnitus was manifest during service or is otherwise causally related to service.  The opinions should be supported by careful and detailed discussion of the reasons for the opinions, with reference being made as appropriate to the evidence of record and any medical treatise information which may be appropriate.

3.  After completion of the above, the RO should review the record and readjudicate the issues.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


